NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-2513
                                      ____________

                                  MARKO DEMASKE,
                                      Appellant

                                             v.

                                 BRANDON C. BONIN
                                    ____________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D.C. No. 2-19-cv-00426)
                       District Judge: Honorable Marilyn J. Horan
                                      ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   April 29, 2022

            Before: HARDIMAN, RENDELL and FISHER, Circuit Judges.

                                  (Filed: May 17, 2022)
                                      ____________

                                        OPINION*
                                      ____________

FISHER, Circuit Judge.

       Marko Demaske brought suit for malicious prosecution against Pennsylvania




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
Wildlife Conservation Officer Brandon C. Bonin for charging Demaske with violations

of Pennsylvania game laws. The U.S. District Court for the Western District of

Pennsylvania granted summary judgment for Officer Bonin. It concluded Demaske failed

to show a genuine issue of material fact as to whether Officer Bonin initiated criminal

proceedings without probable cause or acted maliciously. We agree Officer Bonin had

probable cause to bring criminal proceedings against Demaske, so we will affirm.1

       A malicious prosecution claim under 42 U.S.C. § 1983 requires a plaintiff to

satisfy five elements. Officer Bonin concedes three of them: he initiated proceedings

against Demaske, the proceedings ended in Demaske’s favor, and Demaske suffered a

sufficient deprivation of liberty.2 The other two elements are in dispute on this appeal:

whether “the defendant initiated the proceeding without probable cause,” and whether

“the defendant acted maliciously or for a purpose other than bringing the plaintiff to

justice.”3 For Demaske, failure on any element dooms his malicious prosecution action.



       1
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 (federal question)
and 1343 (federal civil rights). We have jurisdiction under 28 U.S.C. § 1291 (final
decision). We exercise plenary review over a district court’s grant of summary judgment.
Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir. 2014). We view the facts
and draw all reasonable inferences from those facts in the light most favorable to the
nonmoving party. Id. We will affirm if there is no genuine dispute of material fact, and
the movant is entitled to judgment as a matter of law. Id.
       2
         See Halsey v. Pfeiffer, 750 F.3d 273, 296–97 (3d Cir. 2014). The charges
required Demaske to post a fifteen-thousand-dollar cash bond, but they were eventually
dismissed by the Greene County Court of Common Pleas, which concluded the
government had failed to establish a prima facie case against him.
       3
         Id. at 297 (quotation omitted).

                                             2
We look first at probable cause.

       In assessing probable cause, we ask whether a reasonable officer could have

brought the charges that Officer Bonin filed against Demaske.4 Probable cause requires

only a reasonable belief in guilt, a significantly lower evidentiary threshold than required

for conviction.5 Although typically a question for a jury, a district court may find

probable cause as a matter of law if the evidence viewed in the light most favorable to the

plaintiff supports the existence of probable cause.6

       In October 2017, the Commonwealth of Pennsylvania, through Officer Bonin,

filed a thirty-one-count criminal complaint against Demaske and his son, John Demaske.

The complaint charged Demaske with taking or possessing (or aiding or abetting the

possession of) thirteen whitetail deer in excess of hunting limitations during the 2015

season;7 unlawfully taking or possessing sixteen sets of whitetail deer antlers and one

mink;8 and failing to report a whitetail deer harvest.9 The Pennsylvania season limit is

one deer,10 and both deer hunting and mink trapping require specific licenses.11

       Officer Bonin had probable cause to bring charges against Demaske. In November



       4
         See Harvard v. Cesnalis, 973 F.3d 190, 199–200 & n.3, 203 (3d Cir. 2020).
       5
         Wright v. City of Phila., 409 F.3d 595, 601–02 (3d Cir. 2005).
       6
         Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997).
       7
         See 34 Pa. Cons. Stat. § 2321.
       8
         See § 2307.
       9
         See § 2323.
       10
          58 Pa. Code § 139.4; 45 Pa. Bull. 2601–02 (May 30, 2015).
       11
          See 34 Pa. Cons. Stat. § 2705.

                                              3
2015, Pennsylvania game authorities received a tip from a confidential informant who

reported seeing a number of whitetail deer in a shed on one of Demaske’s properties in

Jefferson, Pennsylvania. Officers visited the property and talked to Lonnie Starcher, who

rented the shed from Demaske. Inside the shed, they found eight sets of deer antlers with

wet blood and moist brain matter still attached—evidently fresh kills. Starcher stated that

John Demaske, driving his father’s truck, had brought the racks to the shed. Starcher gave

the following statement: “[John] told me his dad, Marco [sic] Demaske, told him to bring

them here because his dad wanted them out from Marcos [sic] house.”12

       The next day, officers interviewed John Demaske, who confessed to some illegal

hunting and to giving unlawfully taken deer meat to another of Demaske’s renters living

on Icebox Road. Pennsylvania game authorities then seized thirty pounds of deer meat

from the Icebox property. They subsequently obtained a search warrant for a tavern

owned by Demaske’s mother, where both Demaske and his son were living along with

several other boarders. The officers seized roughly twenty-five packages and bags of

frozen meat, further deer antlers, and one frozen mink pelt. DNA analysis revealed the

meat originated from at least fourteen deer.

       The foregoing facts and circumstances suffice for a reasonable officer to conclude

that Demaske and his son were illegally hunting game and hiding the kills on their rental




       12
            App. 309.

                                               4
properties.13 Demaske responds the officers did not have probable cause to suspect he

“owned” any of the meat or racks.14 He claims they were either gifted to his family or

belonged to the tavern’s other boarders. But the relevant statutes forbid the mere

possession of—or even just aiding, abetting, or attempting to possess—unlawfully taken

game.15 Even construing reasonable inferences in Demaske’s favor, the undisputed facts

show a reasonable officer could have charged him with the relevant violations of

Pennsylvania game laws.

       Based on the above, the District Court did not err in concluding Demaske failed to

establish a genuine question with regard to the existence of probable cause. Because one

of the required elements of malicious prosecution is lacking, we need not consider

whether the District Court erred in finding an absence of malice. We similarly leave

unaddressed Officer Bonin’s argument that he is entitled to qualified immunity. We will

affirm the District Court’s grant of summary judgment for Officer Bonin.




       13
          See Dempsey v. Bucknell Univ., 834 F.3d 457, 467 (3d Cir. 2016).
       14
          Appellant’s Br. at 13.
       15
          34 Pa. Cons. Stat. §§ 2307(a), 2321(a); see also § 102 (defining “possession”
broadly). As for illegal hunting, § 2323, the volume of deer meat and antlers seized from
the tavern permits a reasonable inference Demaske failed to report at least one kill.

                                             5